PER CURIAM.
Peterson, having been injured in the course of his employment on January 21, 1950, received compensation from his employer’s insurance carrier until December 4, 1951, when he announced his election to sue a third party for damages. The case was settled and out of the settlement the insurance carrier recovered what it already had disbursed for compensation and medical care. Thereafter, Peterson sought and was awarded deficiency compensation from January 22, *8231950 to July 6, 1957. Judge Sugarman held that Peterson, having already been compensated for the period from January 22, 1950 to December 4, 1951, was entitled to no further award for that period. He granted summary judgment modifying the Deputy Commissioner’s award, to make it run from December 4, 1951.
Upon the opinion below, D.C.S.D.N.Y. 1958, 159 F.Supp. 27,
Affirmed.